 



Exhibit 10.8

MARKETING AND ANCILLARY SERVICES AGREEMENT

          THIS MARKETING AND ANCILLARY SERVICES AGREEMENT (this “Agreement”) is
made as of October 27, 2004, between U-Store-It Mini Warehouse Co., an Ohio
corporation (“Service Provider”) and Rising Tide Development, LLC, a Delaware
limited liability company (“Property Owner”).

RECITALS

          WHEREAS, Property Owner owns the self-storage facilities listed on
Exhibit A (the “Facilities”);

          WHEREAS, Property Owner simultaneously with the execution hereof has
entered into a property management agreement with YSI Management LLC (“YSI”),
pursuant to which YSI will provide property management services with respect to
the Facilities;

          WHEREAS, YSI is a wholly owned subsidiary of U-Store-It, L.P., a
Delaware limited partnership (“U-Store-It”);

          WHEREAS, Service Provider, which is a wholly owned subsidiary of
U-Store-It, L.P., and is a taxable REIT subsidiary under Section 856(l) of the
Internal Revenue Code of 1986, as amended (the “Code”) with respect to
U-Store-It Trust, a Maryland real estate investment trust that is the general
partner of and the owner of substantially all of the partnership interests in
U-Store-It (“U-Store-It REIT”), is engaged in the business of providing certain
services to customers of self-storage facilities such as the Facilities,
including without limitation sales of locks, boxes, packing materials, and other
ancillary items, rentals of trucks and referral activities with respect to
insurance and other services, as more fully described on Exhibit B hereto
(collectively the “Marketing and Ancillary Services”);

          WHEREAS, in order to remain competitive in the self-storage rental
market, Property Owner desires that the tenants at the Facilities be provided
the Marketing and Ancillary Services;

          WHEREAS, Property Owner believes it is in its best interest to enter
into an agreement with Service Provider for the provision of Marketing and
Ancillary Services at the Facilities;

          WHEREAS, under federal income tax rules applicable to U-Store-It REIT,
YSI cannot perform some or all of the Marketing and Ancillary Services without
causing adverse tax consequences to U-Store-It REIT;

          WHEREAS, Service Provider desires to perform for its own account the
Marketing and Ancillary Services with respect to tenants at the Facilities; and

 



--------------------------------------------------------------------------------



 



          WHEREAS, Property Owner desires to grant to Service Provider the
rights necessary for Service Provider to perform the Marketing and Ancillary
Services for its own account at the Facilities;.

          NOW THEREFORE, in consideration of the foregoing, the mutual
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Service Provider and
Property Owner hereby agree as follows:

MARKETING AND ANCILLARY SERVICES; LICENSE



  1.1   Rights and Duties of Service Provider

                         (a) Property Owner hereby grants Service Provider the
exclusive rights to:

          (i) perform Marketing and Ancillary Services at the Facilities for its
own account and, to retain all profits, income, referral fees or other
remuneration earned therefrom under the activities set forth on or referred to
in Exhibit B hereto, as it may be amended from time to time by the parties
hereto (subject to such third-party consents, if any, as may be required), in
each case during the term hereof;

          (ii) subject to rules and regulations which may be applicable at each
Facility and such other reasonable restrictions imposed by Property Owner,
access the Facilities (including accessing, and occupying, space at the
Facilities necessary to perform and provide the Marketing and Ancillary
Services) and contact and deal directly with tenants at the Facilities in order
to perform the Ancillary Services;

          (iii) develop and distribute marketing materials and products, in
accordance with Section 1.2 hereof, for use in connection with its performance
of the Marketing and Ancillary Services;

          (iv) utilize trademarks, trade names, logos, service marks and other
intellectual property of Property Owner, in accordance with the restrictions set
forth in Section 1.3 hereof, in connection with the development and use of
marketing materials (including lists of potential and actual tenants and other
tenant information and customer contacts); and

          (v) enter into contracts or other arrangements with service providers
that will provide services to the tenants at the Facilities, including those
that are either “noncustomary” or a “service

- 2 -



--------------------------------------------------------------------------------



 



to tenants” within the meaning of Section 856 of the Code, and receive cash or
other compensation under such contracts.

     (b) Service Provider shall:

               (i) independently for its own account perform, or cause to be
performed, any Marketing and Ancillary Services it undertakes in accordance with
the terms of this Agreement and in accordance with commercially sound business
practices;

               (ii) indemnify Property Owner for all losses, claims costs,
damages and expenses sustained by Property Owner (including, without limitation,
attorneys’ fees, judgments and fines) arising out of acts or omissions by
Service Provider or its permitted subcontractors or sublicensees in accordance
with Article 5 of this Agreement; and

               (iii) bear all expenses or costs incurred in connection with the
Marketing and Ancillary Services (including those incurred pursuant to
Section 1.2).

          (c) Notwithstanding the foregoing terms of this Section 1.1, Property
Owner may require Service Provider to cease and desist from conducting any
Ancillary Services at any Facility if Property Owner determines, in its sole
discretion, that the conduct of such Ancillary Service is having or may have a
material adverse effect on the operations and business of Property Owner.

          (d) Service Provider shall not cease to conduct any Ancillary Service
at any Facility without Property Owner’s prior written consent, in which event
Property Owner may require Service Provider to procure third party vendors to
offer such Marketing and Ancillary Service at Service Provider’s expense, if the
offering of such Marketing and Ancillary Service in connection with the rental
of storage space is deemed necessary by Property Owner in its reasonable
judgment for the prudent operation of the Facility.



  1.2   Marketing Materials

                         Service Provider may, at its discretion, except as
limited by Section 1.3, design and produce customized marketing brochures and
marketing materials for some or all of the Marketing and Ancillary Services to
be conducted at the Facilities.



  1.3   License

                         (a) Property Owner hereby grants to Service Provider a
non-exclusive, royalty free license to utilize the trademarks, trade names,
logos and service marks of Property Owner (collectively, the “Marks”) solely in
connection with Service Provider’s performance of Marketing and Ancillary
Services to be

- 3 -



--------------------------------------------------------------------------------



 



conducted at or with respect to the Facilities during the term of this Agreement
(including in connection with the development and use of marketing materials for
use at or with respect to the Facilities pursuant to this Agreement) and subject
to compliance with Property Owner’s trademark policies in effect from time to
time.

                         (b) All representations of the Marks that Service
Provider uses shall be exact copies of those used by Property Owner, or shall be
submitted to Property Owner for prior approval of, for example, design, color
and other details.

                         (c) At no time during or after the term of this
Agreement shall Service Provider contest any of the Marks or attempt to register
any trademarks, service marks, or trade names similar to the Marks anywhere in
the world.

                         (d) Except as expressly set forth herein, nothing
contained in this Agreement shall grant or shall be deemed to grant any right,
title or interest in or to the Marks.

                         (e) All uses of the Marks shall inure solely to
Property Owner and Service Provider shall obtain no rights with respect to any
Marks, other than the right to produce marketing materials for use in connection
with the performance of the Marketing and Ancillary Services. All of Property
Owner’s patent, copyright, trademark, trade secret or other intellectual
property rights and all of Property Owner’s customer information is and will
remain the sole exclusive property of Property Owner and its licensors.



2   CERTAIN REPRESENTATIONS

                         (a) Service Provider represents and warrants to
Property Owner that (i) it has full power and authority to enter into and to
perform its obligations under this Agreement and (ii) it has to its knowledge
all approvals necessary to enter into and perform its obligations under this
Agreement.

                         (b) Property Owner represents and warrants to Service
Provider that (i) it has full power and authority to enter into, and to perform
its obligations under this Agreement; (ii) it has to its knowledge all approvals
necessary to enter into and perform its obligations under this Agreement;
(iii) it is to its knowledge the owner or valid licensee of the Marks, and
(iv) it has the right to grant to Service Provider the rights granted under
Section 1.3 of this Agreement



3   TERM; TERMINATION.

                         The term of this Agreement shall commence on the date
hereof and, except as otherwise expressly provided herein, shall continue for a
period of four years or, if earlier, until the earlier of (x) the expiration of
the Option Term as described in the Option Agreement dated as of October 27,
2004 between Property

- 4 -



--------------------------------------------------------------------------------



 



Owner and U-Store-It, and (y) the date on which all the Facilities are sold or
otherwise disposed of. If at the end of such four year period, Property Owner
hasn’t sold all of the Facilities, Property Owner will be entitled to extend
this Agreement for a period of up to one year with 60 days advance written
notice.

                         In the event of (i) Service Provider’s breach of this
Agreement, which breach materially and adversely affects Property Owner or the
Facilities and which, if capable of cure, remains uncured for 30 days after
written notice thereof, (ii) the gross negligence, willful misconduct or fraud
in the performance by Service Provider of its obligations hereunder which, if
capable of cure, remains uncured for 30 days after written notice thereof,
(iii) the filing by Service Provider of a petition under any bankruptcy,
insolvency or similar law seeking dissolution, liquidation or reorganization,
(iv) a general assignment by Service Provider for the benefit of creditors or
(v) the dissolution of Service Provider, Property Owner shall have the right to
terminate this Agreement upon written notice to Service Provider in accordance
with the notice provisions set forth in Section 6.14, which termination shall be
effective seven business days after delivery of such written notice.

                         In the event of (i) Property Owner’s breach of this
Agreement, which breach materially and adversely affects Service Provider or the
Facilities and which, if capable of cure, remains uncured for 30 days after
written notice thereof, (ii) the gross negligence, willful misconduct or fraud
in the performance by Property Owner of its obligations hereunder which, if
capable of cure, remains uncured for 30 days after written notice thereof,
(iii) the filing by Property Owner of a petition under any bankruptcy,
insolvency or similar law seeking dissolution, liquidation or reorganization,
(iv) a general assignment by Property Owner for the benefit of creditors or
(v) the dissolution of Property Owner, Service Provider shall have the right to
terminate this Agreement upon written notice to Property Owner in accordance
with the notice provisions set forth in Section 6.14, which termination shall be
effective seven business days after delivery of such written notice.

                         Notwithstanding anything to the contrary set forth
herein, no termination of this Agreement shall be effective unless and until
Property Owner has received the consent of any lender to Property Owner required
under the terms of the applicable loan documents.



4   CONFIDENTIAL INFORMATION.

                         (a) Service Provider acknowledges that by reason of its
relationship to Property Owner hereunder that it will have access to information
concerning Property Owner’s and U-Store-It’s businesses, plans, customers,
technical descriptions, technology and services that are confidential and of
substantial value to Property Owner and/or U-Store-It (“Confidential
Information”), which value would be impaired if such information were disclosed
to a third party. Service Provider shall not use Confidential Information of
Property Owner or U-Store-It in

- 5 -



--------------------------------------------------------------------------------



 



any way for its own account or the account of any third party other than in
connection with performing its obligations under this Agreement, nor disclose to
any third party any Confidential Information revealed to it by Property Owner,
except that it may disclose Confidential Information to its representatives in
connection with performing its obligations under this Agreement and to third
party vendors or suppliers in connection with the performance of the Marketing
and Ancillary Services, subject to appropriate protective covenants.

                         (b) Confidential Information shall not include any
information which (i) was publicly known and made generally available in the
public domain prior to the time of disclosure by the disclosing party,
(ii) becomes publicly known and made generally available after disclosure by the
disclosing party to the receiving party through no action or inaction of the
receiving party, (iii) is already in the possession of the receiving party at
the time of disclosure by the disclosing party as shown by the receiving party’s
files and records in existence immediately prior to the time of disclosure,
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality, (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession, or (vi) is required by law to be
disclosed by the receiving party, provided that the receiving party gives the
disclosing party prompt written notice of such requirement prior to such
disclosure and assistance in obtaining an order protecting the information from
public disclosure.



5   INDEMNIFICATION.



  5.1   Indemnification of Parties.

                         Service Provider on the one hand, and Property Owner,
on the other, shall each indemnify, hold harmless, release, and defend the other
party, its affiliates, partners and members, and their respective partners,
members, officers, directors, employees, agents, contractors, subcontractors,
invitees, and successors, as the case may be, from and against any and all
claims, liabilities, losses, costs, damages and expenses (including reasonable
attorney and expert fees, and disbursements incurred by any of them in any
action or proceeding brought by any third party or any party hereto), to the
extent caused by any act or omission, negligent or otherwise, by such party
and/or its affiliates, officers, members, partners, employees, agents,
contractors, subcontractors and invitees arising out of or connected with this
Agreement, including a breach of any representation or covenant hereunder or a
failure by such party to perform its obligations hereunder. No person shall be
entitled to indemnity under the preceding sentence to the extent that a court of
competent jurisdiction determines that the acts or omissions, negligent or
otherwise, of such person or its affiliates caused such damages.

- 6 -



--------------------------------------------------------------------------------



 



  5.2   Indemnification Procedures.

                         If a person entitled to indemnification under
Section 5.1 hereof (an “Indemnitee”) intends to seek indemnification under this
Article 5 from Service Provider or Property Owner (as applicable, the
“Indemnitor”), the Indemnitee shall give the Indemnitor notice of such claim
within ninety (90) days of the commencement of, or the Indemnitee’s actual
knowledge of, such claim. Such notice shall describe the claim in reasonable
detail, and shall indicate the amount (estimated if necessary) of the claim that
has been, or may be sustained by, the Indemnitee. To the extent that the
Indemnitor is actually and materially prejudiced as a result of failure to
provide such notice, such notice shall be a condition precedent to any liability
of Indemnitor under the provisions for indemnification contained in this
Agreement.



  5.3   Survival.

                         The indemnification obligations under this Article 5
resulting from acts or omissions that occur during the term of this Agreement
shall continue in full force and effect regardless of whether this Agreement has
either expired or been terminated or canceled.



6   MISCELLANEOUS



  6.1   No Third-Party Beneficiaries.

                         The parties agree that this Agreement is for the
benefit of the parties hereto and is not intended to confer any rights or
benefits on any third party, including any employee of any of the parties, and
that there are no third-party beneficiaries to this Agreement or any part or
specific provision of this Agreement.



  6.2   No Partnership or Joint Venture.

                         Service Provider shall perform the Marketing and
Ancillary Services as an independent contractor. The parties are not, and shall
not be deemed to be, partners or joint venturers with each other, except to the
extent specifically provided by a separate agreement. Nothing in this Agreement
shall be construed to create a partnership or joint venture among the parties
for any purpose.



  6.3   Assignment.

                         This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by any party
hereto without the prior written consent of the other parties, except that any
party may assign this

- 7 -



--------------------------------------------------------------------------------



 



Agreement without the consent of the other parties to any acquirer of all or
substantially all of the assets of a party.



  6.4   Applicable Law.

                         This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to the choice of
law principles applied in such jurisdiction.



  6.5   Severability.

                         If fulfillment of any provision of this Agreement, or
performance of any transaction related hereto, at the time such fulfillment of
performance shall be due, shall involve transcending the limit of validity
prescribed by law, then the obligation to be fulfilled or performed shall be
reduced to the limit of such validity; and if any clause or provision contained
in this Agreement operates or would prospectively operate to invalidate this
Agreement in whole or in part, then such clause or provision only shall be held
ineffective, as though not herein contained, and the remainder of this Agreement
shall remain operative and in full force and effect.



  6.6   Construction.

                         Each party acknowledges that all parties participated
equally in the negotiation and drafting of this Agreement and that, accordingly,
no court construing this Agreement shall construe it more stringently against
one party than against any other.



  6.7   Pronouns.

                         All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular, or plural, as the
identity of the person or entity may require.



  6.8   Headings.

                         The headings are used herein for convenience of
reference only, and shall not be deemed to vary to contents of this Agreement.



  6.9   Counterparts.

                         To facilitate execution, this Agreement may be executed
in as many counterparts as may be required; and it shall not be necessary that
the signature of each party, or that the signatures of all persons required to
bind any party, appear on each counterpart, but it shall be sufficient that the
signature of each party or that the signatures of the persons required to bind
any party, appear on one or more such counterparts. All counterparts shall
collectively constitute a single agreement.

- 8 -



--------------------------------------------------------------------------------



 



  6.10   Entire Agreement.

                         This Agreement contains the entire agreement among the
parties with respect to its subject matter, and supersedes all prior oral or
written agreements, understandings, representations and communications.



  6.11   Amendments.

                         This Agreement shall not be amended, in whole or in
part, except by an instrument in writing signed by all parties hereto, or their
respective successors or permitted assigns, provided however that any such
amendment is subject to the pre-approval of a majority of the “independent”
members of the Board of Trustees of U-Store-It REIT (as defined in the
U-Store-It REIT Bylaws), and no amendment may occur without such pre-approval.



  6.12   Lender Provisions.

                         Notwithstanding anything contained in this Agreement to
the contrary, during any period that Property Owner is a party to one or more
loan agreements or other instruments of indebtedness secured by one or more of
the Facilities (the “Loan Agreements”) with one or more third party financial
institutions (collectively, the “Lender”), Service Provider agrees that:

                         (a) this Agreement (including any occupancy rights of
Service Provider, whether set forth in the herein or otherwise) and the
interests and estates created hereby and the rights, privileges and powers of
Service Provider hereunder, shall be unconditionally made and at all times
remain subject, subordinate and inferior to any security deed, mortgage or
similar security instrument relating to a Loan Agreement, and all the rights,
privileges and powers of the Lender, or any agent thereof, thereunder and to any
and all renewals, modifications, consolidations, replacements and extensions
thereof;

                         (b) without the prior written consent of Lender,
Service Provider shall have no right to assign, in whole or in part, its
interest under this Agreement, and any attempted or purported assignment without
such prior written consent shall be, at Lender’s sole and absolute discretion,
void and of no force or effect;

                         (c) if any act or omission by Property Owner or any
other circumstance (each such act, omission, and circumstance, a “default or
condition”) which would give Service Provider the right, either immediately or
after a lapse of time, with or without notice, to terminate this Agreement or
otherwise entitle Service Provider to a claim, offset, defense or charge against
Property Owner, shall occur or exist, then Service Provider immediately upon
knowledge of such event shall give written notice of such default or condition
to Lender, and notwithstanding

- 9 -



--------------------------------------------------------------------------------



 



anything contained herein, Service Provider will not exercise any such right
unless and until 30 days have expired;

                         (d) not to enforce, or otherwise claim the benefit of,
any and all rights, claims and liens which Service Provider may now or hereafter
have in and to the Facilities, including, without limitation, any rights, claims
and liens of Service Provider, or rights to file or have filed any liens, claims
of lien, pursuant to any applicable laws on or against the Facilities on account
of any services furnished or to be furnished by Service Provider. In addition,
Service Provider shall indemnify and hold harmless Lender from and against any
such claim or lien which may be asserted by any agent, broker, or other
intermediary by reason of any act or agreement of Service Provider; and

                         (e) to take such steps and execute such documentation
as may be required by the Lender or Property Owner to implement and evidence any
of the foregoing provisions.



  6.13   Termination of Existing Management Agreement.

                         Notwithstanding anything to the contrary in any
document, each of Property Owner and Service Provider acknowledge that the
Property Management Agreement dated as of December 23, 2002 between Property
Owner and Service Provider is, simultaneously with the execution of this
Agreement, hereby terminated, that any and all Ancillary Services to be provided
to the Properties subsequent to the date hereof shall be provided by Service
Provider pursuant to the terms of this Agreement.



  6.14   Notices.

                         Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given (a) upon personal delivery to the party to be notified, (b) on
the fifth business day after deposit with the United States Post Office, by
registered or certified mail, postage prepaid, (c) on the next business day
after dispatch via nationally recognized overnight courier or (d) upon
confirmation of transmission by facsimile, all addressed to the party to be
notified at the address indicated for such party below, or at such other address
as such party may designate by 10 days’ advance written notice to the other
parties. Notices should be provided in accordance with this Section at the
following addresses:

- 10 -



--------------------------------------------------------------------------------



 



If to Service Provider, to:

U-Store-It Mini Warehouse Co.
6745 Engle Road, Suite 300
Middleburg Heights, Ohio 44130
Attention: Todd C. Amsdell
Facsimile: (440) 234-8776

If to Property Owner

Rising Tide Development, LLC
6745 Engle Road, Suite 300
Middleburg Heights, Ohio 44130
Attention: Robert J. Amsdell
Facsimile: (440) 234-8776

[Remainder of page intentionally left blank]

- 11 -



--------------------------------------------------------------------------------



 



                         IN WITNESS WHEREOF, the parties hereto have executed
this Agreement as of the day and year first above written.

            U-Store-It Mini Warehouse Co.
    By: /s/ Todd C. Amsdell   Name:   Todd C. Amsdell        Title:   President 
        RISING TIDE DEVELOPMENT, LLC       By:   Mizzen, LLC, it Sole Member   
    By:   Amsdell Holdings X, Inc., its Manager        By: /s/ Robert J. Amsdell
  Name:   Robert J. Amsdell        Title:   President       

- 12 -